t c memo united_states tax_court leonard l leighton and joyce s leighton petitioners v commissioner of internal revenue respondent docket no filed date leonard l leighton for petitioners stephen c coen for respondent memorandum opinion körner judge respondent determined deficiencies in and additions to petitioners' federal income taxes for the years and in the amounts as follows additions to tax under section year deficiency a a a b a dollar_figure dollar_figure -- dollar_figure big_number -- -- dollar_figure big_number percent of the interest due on the deficiency all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure except as otherwise noted petitioners leonard l and joyce s leighton were residents of san antonio texas in the years and and at the time the petition was filed in this case for those years they filed joint income_tax returns on the cash_basis hereinafter references to petitioner are to leonard l leighton the issues we must decide in this case are whether respondent erred in determining that petitioners had unreported ordinary_income in of dollar_figure whether respondent erred for in determining that petitioners had unreported net capital_gains of dollar_figure and whether petitioners had net capital losses in excess of any reportable capital_gains for minor additional adjustments to income as well as additions to tax for each year for negligence and for substantial_understatement of tax under sec_6653 and sec_6661 were raised as issues in the petition herein but were never mentioned by petitioners thereafter either at trial or on brief and are deemed to be conceded see rule petitioner is a practicing attorney at law in san antonio texas having received his license to practice in and he also holds a masters in taxation degree from new york university he has taught law at the law school at st mary's university at least since petitioner has been a partner in a law firm in san antonio texas and mrs leighton has worked for such firm as a secretary petitioner was principal_partner of and held a controlling_interest in said law firm from through and was also engaged in law practice and other activities prior to that time petitioner was on the board_of directors of a bank known as schertz bank trust co from through and at one time owned a controlling_interest and was a director in said bank petitioner maintained a number of bank accounts at the schertz bank in the names of himself his law partners his wife or in similar names showing involvement in professional activity petitioner also maintained bank accounts in at least seven other banks which were likewise titled either in the name of himself his wife his partners or associated interests and over which he had control the principal account which petitioner maintained at the schertz bank however known as the leonard leighton attorney at law account had checks drawn by both petitioner or his wife and was the depositary of many funds using friends and sometimes clients as sources from through petitioner promoted and managed more than forty real_estate ventures sometimes called joint ventures involving raw land apartment complexes and motels his friends and clients were the principal sources of investment in these ventures which were composed of different individuals who invested varying amounts of money in the various joint ventures petitioner drew all necessary joint_venture agreements and conducted all necessary negotiations regarding purchases and sales in these ventures no two joint ventures had identical investors except that petitioner himself was a member of every venture he was the only common member petitioner kept no journals ledgers or other formal books of account for the joint ventures to the extent there was any contemporaneous accounting for investors' funds collected by petitioner it consisted merely of notes on check stubs although no member of any of the joint ventures authorized petitioner to transfer funds from one joint_venture to another joint_venture petitioner consistently did so as the need for funds to meet the obligations of one joint_venture would arise and funds available to petitioner would be in another joint_venture petitioner accordingly did extensive commingling of funds between the various joint ventures of which he was the only common member he did such commingling on his own authority some funds were also abstracted from joint_venture moneys received by petitioner and were used for his personal purposes this commingling of funds and their application to other accounts and in some cases to petitioner's personal purposes was done without any knowledge or authorization by the other investors in the various joint accounts either orally or in writing all such transfers were done by petitioner on his own authority as a result of commingling and appropriations in the many joint ventures in which petitioner was engaged together with certain_sales failures and foreclosures that occurred lengthy litigation regarding certain of the ventures was brought by certain investors in the texas courts against petitioner and substantial judgments have resulted against him which as yet remain unpaid the texas bar association also proceeded in the courts against petitioner for his unethical conduct in mishandling and misapplying clients' funds that were intrusted to his care petitioner agreed to substantial restitution to various investors for their funds which had been misapplied but it is not shown that such restitution has occurred petitioner was found guilty of improper conduct in the handling of his clients' funds in lieu of outright disbarment he was placed on probation for a period of years upon examination of petitioners' returns for the years in issue here respondent determined that petitioner had misappropriated dollar_figure in which had been spent either for his own personal purposes or to relieve the financial necessities of other joint ventures in which he was the only common principal and respondent added such amount to petitioner's income petitioners challenge this determination the statutory_notice_of_deficiency in issue herein also determined that petitioner as principal of the various ventures had unreported capital_gains in of dollar_figure as the result of certain of the joint ventures that were sold went to closing and were paid off petitioner denies all this and petitioner further claims unspecified capital_loss deductions for based on judgments entered against him by holders of notes and members of the various joint ventures as well as on account of an alleged dollar_figure loss on a loan made by petitioner to a particular joint_venture petitioner claims that his loss in various of the joint ventures was established when he abandoned his interests in said ventures or when said judgments were rendered against him as to the three issues remaining to be decided in this case as we have detailed above the burden of proof--that is to say the burden of ultimate persuasion--was upon petitioners rule a 290_us_111 it was the task of petitioners to convince the court by adequate proof that respondent was in error and to what extent in determining that petitioners had the additional income for which respondent determined came about as a result of petitioner's illegal abstraction of funds to commingle with other joint accounts over which he had control as well as abstraction of funds to use for petitioner's personal purposes likewise it was petitioners' burden to show that respondent's determination of additional unreported capital_gains income in was erroneous and to what extent finally it was petitioner's burden to demonstrate that he had additional losses that were deductible for the year in excess of any capital_gains which he otherwise had realized petitioners totally failed to carry their burden_of_proof on all points despite a great deal of generality petitioner who was the only witness for petitioners stayed well away from mentioning any amounts of the unreported income for that had been determined by respondent as being erroneous let alone proving any such amounts likewise petitioner testified to no amounts and offered documentary_evidence as to no amounts by which respondent had determined excessive capital_gains realized by petitioner in finally petitioners totally failed to establish that they had incurred any long-term_capital_losses in excess of any realized gains based upon the argument that the judgments rendered against petitioner created losses that he could deduct and that he incurred deductible losses when his joint_venture projects were abandoned this failure of essential proof runs throughout each issue in the case as to the additional unreported income resulting from petitioner's misapplication of trust funds and his taking of joint_venture funds for his personal uses it is well established that gross_income for income_tax purposes includes income that a person takes or receives and that is subject_to his control and disposition even if the income be illegally obtained sec_61 366_us_213 see 343_us_130 petitioner admitted that he misappropriated joint_venture funds from the trust accounts that he maintained for his coventurers and he also admitted that he took some of such funds for his personal uses he totally failed to show the extent if any where respondent was in error as to her determination of additional unreported income as to the additional unreported capital_gains for respondent admitted that some cost_basis had been allocated to petitioner in her computation of the capital_gains there is no evidence in this record and petitioner has produced none that petitioners had any cost_basis in excess of that allowed by respondent which would reduce the net capital_gains in any of the recomputations that respondent made sec_1012 in fact to the extent that any of the testimony at trial herein or any of the exhibits admitted into evidence touched upon it at all it was strongly suggested that petitioner had no cost_basis in the various ventures in any amount as to the additional capital losses claimed by petitioners as an offset and more to the capital_gains determined by respondent petitioner has produced no evidence of any amounts of loss but instead has relied on a general argument that the judgments rendered against him as well as the abandonment of various projects by the joint ventures produced capital losses which he could deduct quite aside from petitioner's failure to prove any cost_basis in any of these ventures as we have mentioned above it does not appear that any of the judgments which petitioner admits were rendered against him in some amount have yet been paid and petitioner admitted as much on the witness stand likewise there is no proof that any of the alleged joint ventures formally abandoned their interests in the properties concerned in nor what petitioner's interest in any such joint_venture was although sec_165 provides that there shall be allowed as a deduction any loss sustained during the taxable_year and not compensated by insurance or otherwise the basis for determining such loss must be the adjusted_basis under sec_1011 the amount of loss allowable shall not exceed the taxpayer's adjusted_basis in the asset sec_1_165-1 income_tax regs petitioners have the burden of proving the amount of their basis 46_tc_751 affd 387_f2d_420 8th cir and the loss cannot be computed where the taxpayer petitioners here failed to prove their basis in the property in question both petitioner's arguments suffer from the same defect there is no admissible evidence showing that petitioner had any cost_basis in any joint_venture which allegedly was abandoned in and there is no the record herein contains a mass of petitioner's exhibits some of which purport to show losses and recorded judgments with respect to some of petitioner's joint ventures these exhibits were admitted into evidence solely for showing the mass of documents that petitioner had furnished to respondent in the preparation of this case they were not stipulated as true or admissible as to their contents by respondent this limitation on admissibility was clearly stated in the trial stipulation executed by the parties see rule sec_91 sec_143 evidence that he paid any of the judgments that have been rendered against him which would add to his cost_basis in such ventures all other adjustments in the statutory_notice_of_deficiency having been conceded by petitioner decision will be entered for respondent
